DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 6/4/2021 is acknowledged.  
3.	Claims 2-4, 9, 13 and 14 have been cancelled.
4.	Claims 1, 5-8, 10-12 and 15 are pending in this application.
5.	Claims 11 and 12 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Applicant elected without traverse of Group 1 (claims 1-10, 13 and 14) and elected an ophthalmic composition comprising cyclosporin, polyoxyl 40 stearate, poloxamer, polyvinylpyrrolidone, and propylene glycol (e.g., Claim 4) as species of ophthalmic composition in the reply filed on 3/12/2019.  Since the elected species of ophthalmic composition is a subgenus, not a species; the Examiner telephoned Applicant’s representative, Paul Zarek, and left a telephone message on 4/1/2019 for clarification and further species election.  Applicant’s representative failed to respond to the Examiner’s telephone message.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to an ophthalmic composition comprising, in an aqueous-medium: cyclosporin as an active ingredient; polyoxyl 40 stearate as a solubilizing agent; poloxamer; polyvinylpyrrolidone; and propylene glycol, wherein the content of polyoxyl 40 stearate is 3.0 to 7.0% by weight, the content of poloxamer is 0.01 to 0.04% by weight, the content of polyvinylpyrrolidone is 0.01 to 1.8% by weight, 

Withdrawn Rejections
7.	Rejection to claims 1, 5-8 and 15 under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 2002/0045601 A1, cited and enclosed in the previous office actions) in view of Sherman (US 5798333 A, cited and enclosed in the previous office actions), Jothi et al (IJPSR, 2012, 3, pages 1891-1904, cited and enclosed in the previous office actions), Mitra et al (US 2013/0345185 A1, cited and enclosed in the previous office actions), Graham et al (US 2008/0039378 A1, cited and enclosed in the previous office actions) and Oh et al (Invest Ophthalmol Vis Sci., 2013, 54, pages 3852-3856, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant's amendment to the claim.

Declaration under 37 CFR 1.132
8.	A Declaration of Hyeri PARK under 37 CFR 1.132 has been filed on 6/4/2021.  In the Declaration, Applicant has presented alleged unexpected results that the instant claimed ophthalmic compositions comprising 3.0-7.0 wt% polyoxyethylene stearate, 0.01-0.04 wt% poloxamer, 0.01-1.8 wt% polyvinylpyrrolidone, and 0.5-1.5 wt% propylene glycol have a sufficiently small particle size, which leads to enhanced stability under normal and stress storage conditions.  However, the data presented in the 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	(Revised due to Applicant’s amendment to the claim) Claims 1, 6-8, 10 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 2002/0045601 A1, cited and enclosed in the previous office actions) in view of 
The instant claims 1, 6-8, 10 and 15 are drawn to an ophthalmic composition comprising, in an aqueous-medium: cyclosporin as an active ingredient; polyoxyl 40 stearate as a solubilizing agent; poloxamer; polyvinylpyrrolidone; and propylene glycol, wherein the content of polyoxyl 40 stearate is 3.0 to 7.0% by weight, the content of poloxamer is 0.01 to 0.04% by weight, the content of polyvinylpyrrolidone is 0.01 to 1.8% by weight, and the content of propylene glycol is 0.5 to 1.5% by weight with respect to the total weight of the ophthalmic composition. 
Please note: as stated in Section 16 below, in the instant case, in view of the disclosure of instant specification, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 10 depends on claim 1.
Kawashima et al teach aqueous based ophthalmic compositions comprising cyclosporin as an active ingredient and polyoxyl 40 stearate as a surfactant/solubilizing agent, for example, pages 3-4, Examples 1-5.  The various aqueous based ophthalmic compositions in Kawashima et al meet the limitations of cyclosporin and polyoxyl 40 stearate recited in instant claim 1.  Kawashima et al further teach the cyclosporin is present in an amount from about 0.005 to about 1.0% (w/v), preferably about 0.005 to about 0.1% (w/v), and, more desirably from about 0.01 to about 0.075% (w/v); and 
The difference between the reference and instant claims 1, 6-8, 10 and 15 is that the reference does not explicitly teach an ophthalmic composition comprising cyclosporin, polyoxyl 40 stearate, poloxamer, polyvinylpyrrolidone, and propylene glycol (e.g., Claim 4) as the elected species of ophthalmic composition; poloxamer and the amounts of polyoxyl 40 stearate, poloxamer, propylene glycol and polyvinylpyrrolidone recited in instant claim 1; and the limitations of instant claims 7 and 10. 
However, although Kawashima et al is silent about the function of propylene glycol in the aqueous based ophthalmic composition B in Example 5, Sherman teaches propylene glycol as a hydrophilic organic solvent to prevent cyclosporin precipitation in an aqueous medium; and propylene glycol has low toxicity and low volatility in addition to being an efficient solvent for cyclosporin, for example, column 3, lines 66 to column 4, line 5; and column 4, lines 29-35.  Therefore, in view of the combined teachings of Kawashima et al and Sherman, it would have been obvious to one of ordinary skilled in the art to add propylene glycol as a hydrophilic organic solvent to the various aqueous based ophthalmic compositions in Examples 1-5 in Kawashima et al.
Furthermore, Mitra et al teach ophthalmic composition comprises one or more bioadhesive polymers to enhance the viscosity of the composition and thereby increase residence time in the eye; and the one or more bioadhesive polymers can be polyvinylpyrrolidone and poloxamers, for example, page 8, paragraph [0086].  Mitra et al further teach the one or more bioadhesive polymers is present in the composition from 
In addition, Graham et al teach that for aqueous ophthalmic cyclosporin formulation, the ophthalmically acceptable buffer includes acetate buffers, citrate buffers, phosphate buffers and borate buffers; and sodium citrate dehydrate is used as a buffer in the aqueous ophthalmic cyclosporin formulation, for example, page 2, paragraph [0034]; page 5, paragraph [0074]; and page 15, paragraph [0200].  Graham et al further teach poloxamers as a useful vehicle for ophthalmic cyclosporin formulation; and a cyclosporin formulation comprising poloxamer 188, for example, page 5, paragraph [0063]; and page 16, paragraph [0219]. 
Oh et al, throughout the literature, teach the effects of ethanol on corneal epithelium, for example, Title.  Oh et al further teach ethanol has both direct and indirect effects on corneal epithelial cells by interfering with cell viability and identity and by upregulating expression of proinflammatory cytokines; and brief exposure of the corneal surface to ethanol may have long-term effects by disrupting the integrity of corneal epithelium and generating inflammation, both of which are precursors to a number of ocular surface diseases, for example, page 3852, “Conclusions”; Figures 1-4; and page 3856, left column, the last paragraph in “Discussion”. 
And, one of ordinary skilled in the art would have been motivated to optimize the amount of cyclosporin, polyoxyl 40 stearate, poloxamer, polyvinylpyrrolidone and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A). 

One of ordinary skilled in the art would have been motivated to combine the teachings of Kawashima et al, Sherman, Mitra et al, Graham et al and Oh et al with routine optimization to develop an aqueous based ophthalmic composition comprising cyclosporin as an active ingredient, polyoxyl 40 stearate as a surfactant/solubilizing agent, polyvinylpyrrolidone such as PVP-K-90 as a thickening agent, propylene glycol as a hydrophilic organic solvent, poloxamer as bioadhesive polymer and vehicle, citrate as buffer, and an isotonic agent, wherein the composition does not comprise ethanol, and wherein the content of cyclosporin is 0.05-0.1 % by weight, the content of polyoxyl 40 stearate is 3.0-7.0 % by weight, the content of poloxamer is 0.01-0.04 % by weight, 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kawashima et al, Sherman, Mitra et al, Graham et al and Oh et al with routine optimization to develop an aqueous based ophthalmic composition comprising cyclosporin as an active ingredient, polyoxyl 40 stearate as a surfactant/solubilizing agent, polyvinylpyrrolidone such as PVP-K-90 as a thickening agent, propylene glycol as a hydrophilic organic solvent, poloxamer as bioadhesive polymer and vehicle, citrate as buffer, and an isotonic agent, wherein the composition does not comprise ethanol, and wherein the content of cyclosporin is 0.05-0.1 % by weight, the content of polyoxyl 40 stearate is 3.0-7.0 % by weight, the content of poloxamer is 0.01-0.04 % by weight, the content of polyvinylpyrrolidone is 0.01-1.8 % by weight, and the content of propylene glycol is 0.5-1.5 % by weight.

Response to Applicant's Arguments
12.	Applicant argues that: A) the cited art does not disclose or suggest all elements of the composition of claim 1; B) the claimed composition has superior stability in that 
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments that A) the cited art does not disclose or suggest all elements of the composition of claim 1, the Examiner understands that the cited prior art references do not explicitly teach the amounts of each active components recited in instant claim 1.  However, in the instant case, as stated in Section 11 above, one of ordinary skilled in the art would have been motivated to optimize the amount of cyclosporin, polyoxyl 40 stearate, poloxamer, polyvinylpyrrolidone and propylene glycol to obtain an aqueous based ophthalmic cyclosporin formulation to prevent cyclosporin precipitation and irritation of the eye.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).  In the instant case, Applicant fails to provide any evidence and/or data to show that the instant claimed amounts of each active components recited in instant claim 1 are critical.  
In response to Applicant’s arguments that B) the claimed composition has superior stability in that the Park Declaration demonstrates the unexpectedly superior properties of the ophthalmic composition of claim 1, first, it appears to the Examiner that the concentrations of cyclosporine (CSA) in Table 1 of the Park Declaration are typos.  Based on the other Tables and Figures presented in the Park Declaration, the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).” (see MPEP § 716.02(d)).  Furthermore, the Examiner would like to point out that based on the data presented in the Park Declaration, comparative formulae 2 and 2-1, which are not within the scope of instant claimed ophthalmic CSA composition, exhibit the same/similar superior properties as Formulations 1 and 2 (within the scope of instant claimed ophthalmic CSA composition).  The Examiner understands that in Table 4a of the Park Declaration, comparative formula 2 appears to be opaque under one of the tested condition.  However, in the instant case, considering such formulation appears to be transparent under stress condition (see Table 4b), it is unclear to the Examiner whether the observation with comparative formula 2 in Table 4a is statistically significant.  Therefore, the data presented in the Park Declaration are insufficient to show that the amounts recited in instant claim 1 are critical.  Taken all these together, the instant claimed unexpected results/properties presented in the Park Declaration are insufficient to overcome instant rejection.        
In response to Applicant’s arguments that C) Oh does not teach complete removal of ethanol, first, as stated in Section 11 above, Kawashima et al teach the aqueous based ophthalmic composition B in Example 5 comprises propylene glycol in an amount of 0.25% (w/v) and does not comprise ethanol.  Furthermore, Oh et al teach 
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
16.	Claim 10 recites “The ophthalmic composition of claim 9…”.  However, claim 9 is cancelled.  Therefore, it is unclear what is encompassed within the recited “The ophthalmic composition of claim 9”.  The metes and bounds of instant claim 10 is vague and indefinite.  
Furthermore, in view of the disclosure of instant specification, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 10 depends on claim 1.

Claim Rejections - 35 U.S.C. § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 1, 5-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 2002/0045601 A1, cited and enclosed in the previous office actions) in view of Sherman (US 5798333 A, cited and enclosed in the previous office actions), Mitra et al (US 2013/0345185 A1, cited and enclosed in the previous office actions), Graham et al (US 2008/0039378 A1, cited and enclosed in the previous office actions) and Oh et al (Invest Ophthalmol Vis Sci., 2013, 54, pages 3852-3856, cited and enclosed in the previous office actions), and further in view of Horn (US 2014/0378401 A1).
The instant claims 1, 5-8, 10 and 15 are drawn to an ophthalmic composition comprising, in an aqueous-medium: cyclosporin as an active ingredient; polyoxyl 40 stearate as a solubilizing agent; poloxamer; polyvinylpyrrolidone; and propylene glycol, wherein the content of polyoxyl 40 stearate is 3.0 to 7.0% by weight, the content of poloxamer is 0.01 to 0.04% by weight, the content of polyvinylpyrrolidone is 0.01 to 1.8% by weight, and the content of propylene glycol is 0.5 to 1.5% by weight with respect to the total weight of the ophthalmic composition. 
The rejection to claims 1, 6-8, 10 and 15 under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 2002/0045601 A1, cited and enclosed in the previous office actions) in view of Sherman (US 5798333 A, cited and enclosed in the previous office actions), Mitra et al (US 2013/0345185 A1, cited and enclosed in the previous office actions), Graham et al (US 2008/0039378 A1, cited and enclosed in the 
The difference between the rejection set forth in Section 11 above and instant claims 1, 5-8, 10 and 15 is that the references do not teach the poloxamer is poloxamer 407 recited in instant claim 5. 
However, Horn teaches that in addition to poloxamer 188 taught in Graham et al, poloxamer 407 is another poloxamer that can be used in ophthalmic cyclosporin formulation, for example, page 6, paragraph [0120]; page 11, paragraph [0244]; and page 14, Example 7. 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Kawashima et al, Sherman, Mitra et al, Graham et al, Oh et al  and Horn with routine optimization to develop an aqueous based ophthalmic composition comprising cyclosporin as an active ingredient, polyoxyl 40 stearate as a surfactant/solubilizing agent, polyvinylpyrrolidone such as PVP-K-90 as a thickening agent, propylene glycol as a hydrophilic organic solvent, poloxamer such as poloxamer 407 as bioadhesive polymer and vehicle, citrate as buffer, and an isotonic agent, wherein the composition does not comprise ethanol, and wherein the content of cyclosporin is 0.05-0.1 % by weight, the content of polyoxyl 40 stearate is 3.0-7.0 % by weight, the content of poloxamer is 0.01-0.04 % by weight, the content of polyvinylpyrrolidone is 0.01-1.8 % by weight, and the content of propylene glycol is 0.5-1.5 % by weight.  It reads on an ophthalmic composition comprising cyclosporin, polyoxyl 40 stearate, poloxamer, polyvinylpyrrolidone, and propylene glycol (e.g., Claim 4) as the elected species of ophthalmic composition.  

A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kawashima et al, Sherman, Mitra et al, Graham et al, Oh et al and Horn with routine optimization to develop an aqueous based ophthalmic composition comprising cyclosporin as an active ingredient, polyoxyl 40 stearate as a surfactant/solubilizing agent, polyvinylpyrrolidone such as PVP-K-90 as a thickening agent, propylene glycol as a hydrophilic organic solvent, poloxamer such as poloxamer 407 as bioadhesive polymer and vehicle, citrate as buffer, and an isotonic agent, wherein the composition does not comprise ethanol, and wherein the content of cyclosporin is 0.05-0.1 % by weight, the content of polyoxyl 40 stearate is 3.0-7.0 % by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LI N KOMATSU/Primary Examiner, Art Unit 1658